UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 00-6624
KEVIN TINSLEY,
                 Defendant-Appellant.
                                        
          Appeal from the United States District Court
       for the Eastern District of Virginia, at Alexandria.
              Leonie M. Brinkema, District Judge.
(CR-97-249-A, CA-99-1655-AM, CR-97-328-A, CA-99-1743-AM)

                   Submitted: November 30, 2000

                       Decided: December 20, 2000

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Kevin Tinsley, Appellant Pro Se. James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. TINSLEY
                               OPINION

PER CURIAM:

   Kevin Tinsley seeks to appeal the district court’s order denying his
motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000). We have
reviewed the record and the district court’s opinion and find no
reversible error on all but Tinsley’s third claim. Accordingly, we deny
a certificate of appealability and dismiss the appeal as to those claims
on the reasoning of the district court. United States v. Tinsley, Nos.
CR-97-249-A; CA-99-1655-AM; CR-97-328-A; CA-99-1743-AM
(E.D. Va. Apr. 19, 2000).*

   In his third claim, Tinsley asserted that he was entitled to relief
under Jones v. United States, 526 U.S. 227 (1999). In his supplemen-
tal memorandum to this court Tinsley cites to Apprendi v. New Jer-
sey, 530 U.S. ___ 120 S. Ct. 2348 (2000), in support of this claim. We
grant a certificate of appealability and vacate the district court’s ruling
on this issue, and remand for further consideration in light of
Apprendi, which was decided after the district court’s ruling in this
case. On remand, the district court should consider the applicability
of the Apprendi ruling to a case such as this on collateral review; the
effect of Tinsley’s failure to raise this issue at trial; and whether Tins-
ley’s conviction under 18 U.S.C.A. § 1958 (West 2000), is affected
by the Apprendi decision. We grant Tinsley’s motion to file a supple-
mental memorandum; we dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                     DISMISSED IN PART, VACATED
                                         IN PART, AND REMANDED

  *Although the district court’s order is marked as "filed" on April 14,
2000, the district court’s record shows that it was entered on the docket
sheet on April 19, 2000. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, we take the date that the judgment or order was
entered on the docket sheet as the effective date of the district court’s
decision. Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).